           Case 3:20-cv-00961-MK          Document 20        Filed 09/10/21     Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON


 AMANDA LYNN HUSTED,                                                             3:20-cv-00961-MK
        Plaintiff,

 vs.
                                                                                             ORDER
 COMMISSIONER OF SOCIAL SECURITY,
         Defendant.


          It is hereby ORDERED that attorney fees in the amount of $3,732.70 and costs for filing

fees in the amount of $400 shall be awarded to Plaintiff pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412. Attorney fees will be paid to Plaintiff’s attorney, dependent upon

verification that Plaintiff has no debt which qualifies for offset against the awarded fees and

costs, pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct. 2521

(2010).

          If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney and

mailed to Plaintiff’s attorney’s office as follows: Kevin Kerr, NW Disability benefits, LLC dba

Kerr Robichaux & Carroll (TID XX-XXXXXXX), P.O. Box 14490, Portland, OR 97293. If Plaintiff

has a debt, then the check for any remaining funds after offset of the debt shall be made to

Plaintiff and mailed to Plaintiff's attorney's office at the address stated above.

          DATED this 10th day of September 2021.


                                                        s/ Mustafa T. Kasubhai
                                                        MUSTAFA T. KASUBHAI
                                                        United States Magistrate Judge
        Case 3:20-cv-00961-MK         Document 20   Filed 09/10/21   Page 2 of 2




Submitted by:

Kevin Kerr, OSB #080934
kevin.kerr@nwdisabilitybenefits.com
Kerr Robichaux & Carroll
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff
